DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the float”.  There is a lack of antecedent basis for “the float” in previous claim limitations.  Correction is requested.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Barfield(5667730).
	Barfield teaches a fuel system for providing a mixture of liquid fuel and air to an intake manifold of an internal combustion engine comprising a carburetor (12 in figure 2) mounted on the intake manifold(not shown in the figures) by way of a spacer and suitable fasteners, one or more fuel bowls(14a, 14b) operating as a reservoir of liquid fuel for use by the carburetor during operation of the internal combustion engine, each of the one or more fuel bowls being fastened to the carburetor by way of suitable fasteners and a spacer(16a,16b), and a throttle linkage system(pivoting cam arm 64 in figure 3 engaged with throttle; column 7 lines 41-50) facilitating operating the carburetor and the one or more fuel bowls to supply the mixture of liquid fuel and air to the intake manifold, thereby controlling the operation of the internal combustion engine.  
Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gault(5309875).
Gault teaches a method for reducing aeration of liquid fuel within a fuel bowl of a carburetor comprising passing aerated fuel exiting a fuel inlet valve(fuel inlet needle 46 in figure 3) through one or more passages suitably dimensioned to allow the fuel to return to an unaerated state, directing unaerated liquid fuel from the one or more passages into a bottom portion of a float chamber(40), filling the entirety of the float chamber with the unaerated liquid fuel(noting the shaded section of figure 3 showing the liquid fuel within the fuel bowl is not representative of the singular fill line for the fuel bowl), venting air and fuel vapors within the float chamber in a ventilation chamber(angled slot 70 to carburetor bore, and internal vent passage 76 to vent tube 
Gault further teaches wherein directing aerated fuel through the one or more passages causes fuel to condense back to a liquid state before entering the float chamber.  Gault further teaches wherein filling the entirety of the float chamber substantially ensures that one or more calibrated orifices receive a steady supply of unaerated liquid fuel. Gault further teaches wherein venting air and fuel vapors comprises allowing the air and fuel vapors to exit the float chamber to ventilation chamber as liquid fuel fills the float chamber. Gault further teaches wherein allowing the air and fuel vapors to pass from the ventilation chamber into the carburetor further comprises preventing liquid fuel from being drawn into the carburetor. Gault further teaches wherein passing unaerated fuel further comprises placing the fuel inlet valve into operation communication with a flaot(44), such that the float operates the fuel inlet valve so as to maintain a quantity of liquid fuel within the float chamber.  
Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 9581111. This is a statutory double patenting rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 4, 2021